Citation Nr: 1342737	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the residuals of Lyme disease. 


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active military duty from April 1985 to November 2004, with four years of prior service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied a claim for service connection for Lyme disease.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.  

In June 2011, the Veteran testified before the undersigned at a Board Videoconference hearing.  A hearing transcript has been associated with the file.

In September 2011, the Board remanded the claim for additional development.

Review of the Virtual VA electronic folder (efolder) includes the Informal Hearing Presentation by the Veteran's representative.  No other pertinent evidence, which has not already been associated with the claims folder, is found within the efolder.   


FINDING OF FACT

The competent evidence does not show that the Veteran has ever had Lyme disease.


CONCLUSION OF LAW

The criteria for service connection for Lyme disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the claim of service connection has been accomplished.  Through a May 2005 notice letter, the Veteran was notified of the information and evidence needed to substantiate her claim of service connection.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on her behalf, as well as of the evidence that she was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  Although she was not informed about the general criteria for how VA assigns disability ratings and effective dates, these downstream issues are rendered moot by the denial of service connection.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate her claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), private medical records, and statements from the Veteran.  She was afforded an October 2011 VA infectious disease examination with review of the claims folder and pertinent clinical evaluation.  The examiner provided a responsive medical opinion with a detailed rationale.  The October 2011 VA examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the June 2011 videoconference hearing, the undersigned identified the issue on appeal.  The Veteran provided testimony as to all treatment received for Lyme disease and was given an abeyance for an additional opportunity to submit relevant evidence.  In September 2011, the Board remanded the claim to further assist the Veteran in obtaining outstanding medical records and furnishing a VA infectious disease examination.  The duties imposed by Bryant were thereby met. 

The record reflects substantial compliance with the September 2011 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) requested that the Veteran complete another authorization for the release of medical records from Dr. R.  The AOJ also directly contacted Dr. R., but received an undeliverable response.  In October 2011, the Veteran had a pertinent VA examination on her claim.  The AOJ re-adjudicated the claim in June 2012.  

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

As relevant, a valid service connection claim must include competent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions such as the presence of Lyme disease.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The threshold question is whether the Veteran currently has or has ever had the disability in question, Lyme disease.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323.  As detailed below, the preponderance of the evidence is against a current or prior Lyme disease diagnosis, and the claim must be denied.  

The Veteran asserts that she has readily observable symptoms indicative of Lyme disease.  The diagnosis of Lyme disease is a complex medical question.  Although the Veteran is qualified as a nurse, the complex question of whether Lyme disease is present requires expertise in interpreting infectious disease laboratory studies.  The Veteran is not demonstrated to have such expertise, and she is not competent to report a Lyme disease diagnosis.  Jandreau, 492 F.3d at 1377.  Her reports that she currently has Lyme disease have no probative value and will not be considered further.  Id.

Here, competent medical evidence is required to establish a Lyme disease diagnosis.  Woehlaert, 21 Vet. App. 456.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

The competent medical evidence does not a show a current diagnosis of Lyme disease.  Briefly, the Board observes that several medical records include reports from the Veteran detailing a tick bite in service and subsequently experiencing lethargy, headaches, stiff neck, among other symptoms.  Although these reports are found in medical records, it is clear they are transcriptions of the Veteran's self reported medical history.  Though the Veteran is competent to describe symptoms experienced, she is not competent to identify Lyme disease as the cause.  

Clinical remarks from December 1992 service treatment records (STRs) include an assessment to rule out Lyme disease among other possible diseases for the Veteran's complaints about lethargy and widespread musculoskeletal pain.  STRs from January 1993 show that the Lyme titer was within normal limits, mononucleosis was negative, erythrocyte sedimentation rate (ESR) was 20 and the complete blood count was within normal limits.  Nonetheless, the doctor prescribed antibiotics and instructed the Veteran to return if there was no improvement.  STRs from April and July 1993 reflect continued complaints of multiple arthralgias and lethargy.  

In July 1993, the Veteran was evaluated by a rheumatologist.  She related having a tick bite in May 1992 and complained of trigeminal neuralgia, neck pain, metatarsalphalangeal joint pain, occasional fever, chills, sweating, chest pain, and lethargy.  Lyme titers were negative.  She had a month long course of antibiotics without relief.  The provisional diagnosis was to rule out Lyme disease.  The rheumatologist stated: "Lyme disease is improbable in this setting, however, not impossible."  He commented that further antibiotics would not usually be indicated at this stage for Lyme disease treatment.  The examiner also noted recurrent chronic pauciarticular arthritis, gout (with a history of renal stones), osteoarthritis and pseudogout.  The reverse side of this record gives a further detailed history of the Veteran's Lyme disease history and notes that laboratory results are normal. 


STRs from January 1996 again showed that laboratory findings for Lyme disease were all negative.  In December 1997, the Veteran reported increased trigeminal neuralgia and arthritis pains, which she attributed to Lyme disease.  Laboratory testing for Lyme antibodies was negative.  

At the February 2006 VA examination, the examiner stated there was no diagnosis for Lyme disease because the condition was resolved.  Residuals were not discussed.

The Veteran was afforded an October 2011 VA infectious disease examination for the specific purpose of determining whether she had Lyme disease and if so, any residual disability.  The examiner reviewed the claims folder and recited the pertinent medical history.  She conducted a complete clinical examination, including Western Blot diagnostic testing.  She determined that there was no objective evidence of Lyme disease.  She explained that Lyme disease diagnosis, in the absence of Erythema migrans, is typically made with an antibody response to B. Burgdorferi on enzyme-linked immunosorbent assay (ELISA) and Western blot (immunoblot) testing following two leading public health organizations' published guidelines for interpreting the laboratory findings.  

Here, the Veteran's laboratory findings from December 1992, January 1993, and December 1997 suggested an absence of exposure to B. Burgdorferi or diminished antibiotic response due to therapy.  She noted that over time laboratory testing would reveal specific B. Burgdorferi exposure to indicate Lyme disease.  However, December 1997 testing in this respect remained negative.  The contemporaneous Western Blot test was negative.  The examiner further observed that by January 1993, despite being given antibiotics, the Veteran should have had a positive Lyme titer if she actually had Lyme disease.  However, the January 1993 Lyme titer was negative.  For these reasons, the examiner determined that there was no objective evidence of Lyme disease.  

The Board considers the October 2011 medical opinion to be highly persuasive evidence that the Veteran has not ever had Lyme disease.  The opinion reflects a fully informed review of the record and includes a detailed medical opinion supported by a thorough explanation.   Barr, 21 Vet. App. at 312; Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  It is consistent with the record and uncontroverted by any additional medical opinion.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).

In summary, the competent evidence does not show a current Lyme disease diagnosis or current residuals from a prior Lyme disease diagnosis.  Without probative evidence of a current disease diagnosis or residual disability from a prior diagnosis, the claim must be denied.  Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323.


ORDER

Service connection for Lyme disease is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


